Citation Nr: 1526980	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  14-00 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	David Russotto, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to September 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This matter was previously before the Board in November 2014, at which time it was remanded so that the Veteran could be scheduled for a Board hearing.  The Veteran testified before the undersigned Veterans Law Judge at such a hearing in May 2015; a transcript of that hearing has been associated with the claims file.  

As noted by the Veteran at the May 2015 Board hearing, the Veteran filed informal claims for service connection for bilateral wrist disabilities and radiculopathy of the right lower extremity, secondary to service-connected low back disability, in an October 2014 appellant brief.  The Veteran also filed informal claims for increased ratings for bilateral knee and low back disabilities.  The Board notes that an October 2010 VCAA notice letter sent to the Veteran indicated that claims for increased ratings with respect to these issues were being considered by the RO.  However, no rating was issued pertaining to these issues.  Thus, the above issues have been raised by the record but not adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Board regrets that additional development is necessary before it can adjudicate the Veteran's claim.  

In this regard, the Board notes that the Veteran has asserted that his service-connected disabilities have increased in severity and are the reason he is unable to maintain employment.  The Veteran testified at the May 2015 hearing that his service-connected right knee disability had worsened.  He further noted that since his last VA examination in February 2011, he underwent a wheelchair evaluation and needed a walker for ambulation.  Additionally, since the February 2011, VA treatment records noted limited flexion on range of motion testing in September 2012.  The Veteran reports giving way and instability in bilateral knees, though such were not noted during the February 2011 VA examination.  

As such, the Veteran should be scheduled for a new VA examination with respect to his service-connected disabilities to determine the functional effects of such on the Veteran's employability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377 (1994) (the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  

As noted in the Introduction, the AOJ must adjudicate the Veteran's claims for increased ratings with respect to his service-connected bilateral knee and low back disabilities.  The Board finds that the Veteran's claim for TDIU is inextricably intertwined with these referred claims, as adjudication of such could impact a decision on the Veteran's ability to maintain employment.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).  Thus, on remand, the Board notes that the AOJ must adjudicate all referred issues before adjudicating the issue of TDIU.  

Finally, the Board notes that the Veteran testified at the May 2015 hearing that he continued to receive treatment at the Durham VAMC.  Thus, on remand, records of such treatment must be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Conduct all necessary development and adjudicate the Veteran's claims for service connection for bilateral wrists and radiculopathy of the right lower extremity as well as for an increased rating for service-connected bilateral knees and low back disabilities, to include, but not limited to the following development.  

2.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system, to include the Durham VAMC.  

3.  Ask the Veteran to identify any outstanding treatment records associated with his service-connected disabilities and obtain the necessary authorization to obtain such records.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran and his attorney must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.  

	(CONTINUED ON NEXT PAGE)



4.  After the above development has been completed and all obtainable records have been associated with the claims file, afford the Veteran appropriate VA examinations to determine the current nature and severity of ALL of his service-connected disabilities, to include low back, bilateral knees, flatfeet, and migraines, and any other disability for which the Veteran may be service-connected as a result of development herein.  

The examiner should identify and completely describe all current symptomatology, and all indicated tests should be conducted.  The examiner must specifically describe the impact of all such disabilities on the Veteran's occupational functioning.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  Thereafter, readjudicate the claim on appeal.  If the benefit sought is not granted in full, provide the Veteran and his attorney with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







